Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1, 4, 6-10, 13 and 17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Kavanagh et al. (US 6578709 B1) and Surdziel (US 20110064338 A1) are the closest prior art of record.
Kavanagh teaches a receptacle comprising wall joined by a perimeter seal, a handle seal and a tear-starting formation. Kavanagh fails to teach, alone or in combination, the use of additional reinforcing material either internally or externally as the reference relies solely upon heat sealing the walls of the receptacle.
Surdziel teaches a container comprising tear-stopping features. Surdziel fails to teach, alone or in combination, the use of additional material to reinforce the tear-stopping feature.
	Furthermore, there is lack of motivation to combine the tear-stopping features of the instant application in the orientation as claimed as this would involve non-obvious modifications to the device of Kavanagh beyond what is considered reasonable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS KALIHER whose telephone number is (303)297-4453. The examiner can normally be reached Monday-Thursday 07:30-04:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANS KALIHER/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781